NUMBER 13-11-00328-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

THE STATE OF TEXAS,                                                                         Appellant,

                                                    v.

CLINT SAENZ,                                                                                 Appellee.


                        On appeal from the 28th District Court
                             of Nueces County, Texas.


                                              ORDER
       Before Chief Justice Valdez and Justices Garza and Perkes1
                            Order Per Curiam

        This case is on remand from the Texas Court of Criminal Appeals. Appellant, the

State of Texas, appealed the trial court’s granting of a motion to suppress filed by




        1The Honorable Rose Vela, former Justice of this Court, did not participate in this decision because
her term of office expired on December 31, 2012. In accordance with the appellate rules, she was replaced
on panel by Justice Gregory T. Perkes. See TEX. R. APP. P. 41.1(a).
appellee, Clint Saenz, who was indicted on one count of driving while intoxicated. See

TEX. PENAL CODE ANN. § 49.04(a) (West Supp. 2011). Saenz moved to suppress certain

oral statements made to police, the trial court granted the motion, and we affirmed. See

State v. Saenz, No. 13-11-00328-CR, 2012 WL 7783406, at *1–5 (Tex. App.—Corpus

Christi Dec. 28, 2012) (mem. op., not designated for publication). The court of criminal

appeals reversed, holding, among other things, that while our “ultimate legal conclusion”

that Saenz was in custody at the time he made the challenged statements “may

be . . . correct,” we erred “in attempting to reach that legal conclusion in the absence of

adequate fact-findings from the trial court.” State v. Saenz, 411 S.W.3d 488, 498 & n.7

(Tex. Crim. App. 2013). The court of criminal appeals remanded the cause to this Court

for abatement to the trial court for more complete findings of fact. Id. at 498. We then

abated the appeal on December 17, 2013, and remanded to the trial court for more

complete findings of fact. We specifically ordered the trial court to enter findings as to:

(1) whether Officer Bintliff told Saenz that he was not free to leave; and (2) how long

Saenz was inside the police car before he made the challenged statements to Officer

Sanders.

       The trial court made the following supplemental findings of fact:

       1.      The Court finds that these findings are supported by credible
               evidence. The Court makes no general credibility determinations.

       2.      Neither Officer Bintliff nor Officer Sanders read the statutory
               Miranda warnings prior to question[ing] Mr. Saenz.

       3.      Mr. Saenz was instructed to turn off his vehicle, was placed in the
               back of Officer B[]intliff’s police car, and was instructed by Officer
               Bintliff not to leave. [Record citations omitted]

       4.      No officer advised Mr. Saenz that he was free to leave at any time
               prior to or during his interrogation.

                                            2
       5.       Officer Bintliff approached Mr. Saenz shortly after 2:13 a.m. Officer
                Sanders was dispatched at 2:25 a.m., arriving some time after. The
                Court finds that Mr. Saenz was in custody for approximately 20
                minutes prior to his interrogation by Officer Sanders.

       6.       A reasonable person, under these circumstances, would have
                believed he had been arrested during the time of his interrogation.

       7.       Officer Bintliff’s manifestation of his intent to arrest Mr. Saenz was
                made when he physically placed Mr. Saenz in his police car and
                verbally told him not to leave. Officer Bintliff testified he believed
                Mr. Saenz was intoxicated before placing Mr. Saenz in his police
                car and called for a DWI enforcement officer.

       The State has filed an objection to the supplemental findings, asserting that they

are inadequate because: (1) though the trial court found that Saenz was “in custody for

approximately 20 minutes prior to his interrogation,” it did not make a finding as to how

long Saenz was in the police car prior to his interrogation; (2) there was no finding as to

whether the officers told Saenz to wait while they continued investigating, and (3) the trial

court did not make any “general credibility determinations” regarding the officers’

testimony. We agree in part. The trial court was under no obligation to make “general

credibility determinations” as to each officer’s testimony. See Baird v. State, 398 S.W.3d

220, 226 (Tex. Crim. App. 2013) (noting that, at a suppression hearing, “a trial judge is

free to believe or disbelieve any part of the testimony as he sees fit”). However, findings

as to the specific issues identified by the State—i.e., how long Saenz was in the police

car before being questioned and whether the officers told him to wait while they continued

investigating—are necessary to our evaluation of the circumstances surrounding the

case. We find that the supplemental findings of fact entered by the trial court are

inadequate because they failed to address these specific issues.

       Accordingly, we hereby REMAND this cause to the trial court for entry of additional

                                             3
supplemental findings of fact as to: (1) how long Saenz was in the police car before

Officer Sanders began interrogating him; and (2) whether either officer told Saenz to wait

in the police car while they continued investigating. The trial court shall make its findings,

as ordered herein, within FIFTEEN days from the date of this order. Furthermore, the

trial court shall cause a supplemental clerk’s record to be filed with the Clerk of this Court

within THIRTY days from the date of this order.

       IT IS SO ORDERED.



                                                  PER CURIAM

Delivered and filed the
7th day of February, 2014.




                                              4